DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 197 53 786 A1 to Ruffer et al.
Re-claim 39, Ruffer et al. disclose an actuation method of a braking system for vehicles, comprising the steps of: providing a pilot pump 2 with pedal-operated manual actuation device 1, the pilot pump is fluidly connected to a first hydraulic duct 21 and an absorber device 28/29 which simulates the drive resistance offered by a hydraulically-operated braking device 14/23/39/40 associated with a wheel of the vehicle, the first hydraulic duct 21 has a first shut-off valve 26, at least one electromechanical and/or electro-hydraulic actuator device 41-43 is operatively connected to at least one electricity storage device (as part of 50) and to at least one braking device (see figure 1), 61-28415at least one sensor 51-53, comprise force sensors 51 of the force applied to the pedal, pressure sensors 52/53 of the pilot pump delivery pressure, each are suitable to detect the occurrence and magnitude of a braking action request exerted by the user through the pedal, providing at least one control unit 50 operatively connected to the at least two sensors (the unit is connected to all three sensors 51-53) and to the at least one actuator device 41-43, and is programmed so as to actuate the braking device via the actuator device when it receives from the at least one sensor a braking action request signal, correcting, via the control unit the braking action requested by the user, actuating the actuator device so as to avoid blocking of one or more wheels or the occurrence of instability of the vehicle during braking (such as an ABS operation, see paragraphs 24-26), inducing on the manual actuation device at least one vibration when the control unit corrects the braking action requested by the user (see paragraphs 7 and 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffer et al. in view of US 6410,993 to Giers.
Re-claim 21, Ruffer et al. disclose a braking system for vehicles comprising: a pilot pump (i.e. master cylinder 2) is provided with a pedal-operated manual actuation device 1, the pilot pump 2 is fluidly connected, via a first hydraulic duct 21 to an absorber device 28/29, the device simulates the drive resistance offered by at least one braking device associated with a wheel of the vehicle, the first hydraulic duct has a first shut-off valve 26 (in addition, chamber 30 and its connection to chambers 5 and 33 can be interpreted as absorber device having shut off valves 32 and 35); at least one electromechanical and/or electro-hydraulic actuator device 41-43 is operatively connected to at least one electricity storage device (such as a battery to operate the electrical component, and as part of 50), devices 41-43 are connected to a braking device; at least one sensor 51 can be a force sensor (see paragraph 19 of the translation), and pressure sensors 52/53 additionally determine operation of the pilot pump and are all suitable to detect the occurrence and magnitude of a braking action request exerted by the user through the pedal operated manual actuation device; the braking system comprising at least one control unit 50 operatively connected to the at least one sensor and to the at least one actuator device 41-43 and is programmed to actuate the braking device via the actuator device when it receives from the at least one sensor a braking action request signal (as is common with brake-by-wire systems); the control unit is programmed to correct the braking action requested by the user, actuating the actuator device so as to avoid blocking of one or more wheels (such as during ABS operation, see paragraphs 23-26) or the occurrence of instability of the vehicle during braking (driving stability is improved through ABS, anti-slip or stability control); the control unit is programmed to induce on the manual actuation device 1 at least one vibration when it corrects the braking action requested by the user (see paragraph 7).  A vibration sensation is transmitted to the pedal during ABS events.   However, Ruffer et al. fail to teach the at least one sensor comprising a dual power source supply via two distinct storage devices.  
Giers teaches a brake system having dual power supplies (i.e. bus) and two distinct storage devices UB1 and UB2.  Each storage device is connected to the various sensing devices S1-S4.  This provides a redundant system and backup, thus ensuring that a braking action can be carried out even during a failure of one system.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ruffer et al. with a redundant power source and distinct storage device as taught by Giers, thus ensuring a braking action can be carried out even during a failure of one power source, or storage device.
Re-claim 23, the system comprises at least two sensors, the pedal force sensor and pressure sensors to detect the braking action.
Re-claim 24, pressure sensor 53 is arranged along the duct of the absorber device.
Re-claim 25, force sensor 51 is part of the manual actuation device 1.
Re-claims 27 and 28, Ruffer et al. fail to teach the system comprising at least two electricity storage devices to each power the control unit, the devices being separate and distinct and interconnected with each other.  
Giers teaches a brake system with two separate and distinct electricity storage devices UB1 and UB2, each device provides power to control units, and the control units are interconnected, see figure.  This provides backup operation during a malfunction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ruffer et al. with two distinct and separate electricity storage devices that power control units, with the control units interconnected as taught by Giers, thus providing backup control during any single failure event.
Re-claim 29, shut off valves 32 and 35 are opened and closed to create a pressure variation on hydraulic ducts 31 and 34, and in chamber 30, thus acting on the manual actuation device.
Re-claim 30, pressure variation device 33 is part of hydraulic duct 34, this device induces vibrations on the manual actuation device.
Re-claim 33, pressure variation device 33 is a mechanical actuation device (see paragraph 8), and is interpreted as being arranged between the manual actuation device and the pilot pump (in the same manner that pressure variation device 20 or 48 of the instant invention is arranged between the manual actuation device and the pilot pump). 
Re-claim 38, the braking devices comprise disc brakes 14/23 and drum brakes 39/40, see figure 1.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffer et al. in view of Giers as applied to claim 21 above, and further in view of US 6,050,653 to Wachi et al.
Ruffer et al. fail to teach sensor 51 as a position sensor, so as to detect the stroke or position of the pedal.  
Wachi et al. teach the use of a pedal sensor 12 that can take the form of either a position or force sensor, as both would detect the actuation of the pedal (see column 3 lines 5-7).  It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to have simply replaced the force sensor 51 of Ruffer et al. with a position sensor to detect the stroke of the pedal as suggested by Wachi et al., as each sensor provides the information necessary to carry out the brake operation and feedback operation.
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffer et al. in view of Giers as applied to claim 30 above, and further in view of US 5,439,278 to Tsukamoto et al.
Re-claims 31 and 32, Ruffer et al. teach the pressure variation device 33 can take the form of a pump (i.e. hydraulic or electromotive source, see paragraph 8).  However, Ruffer et al. fail to teach the specifics of the pressure variation device 33 such as having an axial or radial piston.
Tsukamoto et al. teach a pump having an axial piston, the pump is further designed as having a cam-piston system.  This type of pump is quick acting.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the pressure variation device of Ruffer et al. as a cam-piston or axial piston pump of the type taught by Tsukamoto et al., as this pump is quick acting and would have provided instant pressure to the first hydraulic duct as needed.
Claims 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffer et al. in view of Giers as applied to claim 33 above, and further in view of US 7,798,578 to Lewis et al.
Re-claims 34 and 35, Ruffer et al. teach that the vibration generating device may take the form of electromagnetic or electromotive device, or any vibration generating device.  In addition, Ruffer et al. teach the vibration generating device may be integrated into the master cylinder and act upon the pedal, see paragraph 8.  However, Ruffer et al. fail to teach the specifics of the device, such as comprising a rotary electric motor provided with an eccentric mass, or sliding mass.
Lewis et al. teach a vibration generating device intended to provide a haptic feedback to a brake pedal 44.  The device has a moveable mechanical device comprising a rotary motor with and eccentric mass (see figure 2 and column 4 lines 15-18), the mass slides in a rotational manner relative to a support (see figure 2).  This device is easily attached to a pivot of the pedal in Ruffer et al. and would have provided the necessary vibrational energy to the pedal.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the hydraulic vibration generating device of Ruffer et al. with an electromotive device having a rotary motor and eccentric mass of the type taught by Lewis et al., as this device would have provided the necessary feedback without the additional hydraulic circuits, thus reducing costs and weight.
Re-claims 36 and 37, Ruffer et al. teach that the vibration generating device may take the form of electromagnetic or electromotive device, or any vibration generating device, see paragraph 8.  However, Ruffer et al. fail to teach the vibration generating taking the form of a piezoelectric device, or piezoelectric device associated with a relative mass.
Lewis et al. teach the vibration generating device taking the form of a piezoelectric device located at the pivot, wherein the pedal is a relative mass.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having selected the vibration generating device for the system of Ruffer et al. to have looked to Lewis et al. and their use of piezoelectric motors, as this device would have reduced the costs and weight associated with a hydraulic vibrating generating device.
Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.  The remarks regarding the failure of Ruffer to disclose or teach correcting action performed by the control unit are not persuasive.  Ruffer clearly teaches the control unit carrying out an ABS operation, which is itself the corrective action.  The control unit will in the course of carrying out an ABS operation, with the use of the actuators, reduce and increase a fluid pressure in the wheel cylinders in accordance with known operations.  For instance, a wheel experiencing a lock situation when traveling on a slippery surface will have its pressure reduced, thus allowing the wheel to spin up and rotate along the surface, thereby providing the driver some directional control.  The pressure is then reapplied at a lower value.  This series of events improves the stability of the vehicle when braking on a slippery or low friction surface.  This is in effect correcting the instability of the vehicle during braking.  Ruffer briefly describes an ABS operation in paragraph 24, in which the pressure in the wheel cylinders is reduced by reversal of the actuators, thus improving (or increasing) the dynamics of the brake process.  This is understood as correcting or improving the stability of the vehicle.  Ruffer further discloses in paragraph 25 the ABS control carried out the by the control unit 50, and further discloses anti-slip and driving stability control carried out through operation of the isolating valves and actuators, see paragraph 26.  As such the remarks regarding the failure of the prior art as disclosing or teaching “correcting, via the control unit the braking action requested by the user, actuating the actuator device so as to avoid blocking of one of more wheels or the occurrence of instability of the vehicle during braking” is unfounded.  It is noted that Ruffer further discloses a vibration (or input) to the manual control device during the ABS corrective action.  As such the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 2, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657